281



               OFFiCE    OF THE AmORNEY                  GENERAL      OF TEXAk      -
E.
                                             AUSTIN




     Eanambla   8. 0.         Buale~
     County Auditor
     collln  couxaty
     RcKlnaey,  zeur




          uips until and lnoludlng t&                     last   Saturday   b&ore
          the    turd         tbnday     ln Jsrruarg*

                  a~FxFTY4mTX              DIs5BSCTr (b) Orepan
                                                      COUA-
          Q.      Qn    the     sscond     Mcnday
                                          Sarah     in
                                                and oontlnu-
           m     until and i3oluda.g the last Saturday before
          the third           Xoaday     In Jurmz on the         third Monday ia
        JUM  snd oantfnulq until snd l.01~      the lsst
        3Jturd.S b6rore th6 first Monday 1n D6oemb6r;
        sndonfb6fiFstXondy      ~Deoamber sud oantlnu-
        lug until and in.ludAng t&s Last Ssturdsy before
        the .eooud wonday la Maroh.'

        prcn~¶gJa&ryph                of     ArtLal.      3933, 8.C.S.

               “k?or SPeq dar the sturiif              ov hl8   deputy
        sh8ll 8ttsnd th6 Distrlst or County Court, h6
        shall Po4eLv6 Four Dollars (@)'a day to bs pSld
        br ths aoudtp for 68sh d8y that the ahsriff by
        hlmadf or 8 deputy shall attend uld oocrt. 8
~,~.
               %6fCW6 th0 m-6     Of hlSi6 811% x0. 68, -
         th6 59th Dfstriat Court bad three trrnugk Uollin
       ,~COUUtt .lldt&60 t6ESS ia      son colmt~ 6ach
         y6sre   Tim8 shafr uaa psld
                                   3   .oo .a day r0r 6aah
         d8y Of thIit&60 tOrm8 VhlCh th# 59th MatriOt
         cocrt h6ld In collin County.
               "tbd6r thi.8Il6V l&V   th6.     t6W        m     6O&%IlUOUs
        In   the above counti.a..
             “Ulll you please glee us your opfnl6a based
        au tb6 etatut    quoted as to vhrthar or not the
        sh6rLtr vould b. entft2.d to $Loq psr day for
        t&conthluou.   tema or th6 6ntl.r..-~ar,or vhsther
        0 not h6 ulu bo allov6d this is6 only for the
        tlcrrtbs Mstrict Court 18 aotuslly sit&tag in
        collin county. *
           COllin GOuxit~h8. a popfd.tion       oi 47,190 labsblt-
.MtS #CC-        t0 th, 1940 bd6rti 061~s.         m   OOUt~ Offi-
 OiuS  Of I#aid OOUtBt~ UT’ COBRp6IAMtSd   CO (u1 aIU%UAiiiazIFJ    b8Si8
 s. authorIs6d by SWtlOn    I.3 oi b'tiOl6   39126, Vernon’s     Anao-
 tated Civil Statutas.
           Saotion 1 of Artiole 39120, V6ron'.                       Annotsted Civil
 3tatut6., provider:
             "Ho dlatriot officer, shall bs psid by the
        State oi Texas 8n.yfeatsor aom.lsslons for any
                                                                                                                            2f



-Or&.%6            R. B. &shy,                      Oogs 3



           wrviaesparforaed        byhint new sh.ll tlmSt.$.
           or My county pay to any oounty orfloa in aqy                                                              _      -
           oouut crontafnlnga populatala of tv6ntg thou-
           uand i20,ooo) ialmbitMt.      or mare atloordlngto
         th@      h8t          pFI#OM            F&W.&           htX.UU         MJ        $6.     01:
         aFs&py                            ~~~~~~
                                                                               tc    :fE’%-             -
         s6baor~a                ox   otor    oi tu..                  sisll         oontlnu.               to
         B?dbOt           &d    F6t.u      fOF tb.               b.Mf%t             oi    th.     ai-
         iher.            8slsry     ?uud    or Funds                 iardndtar                  provldnd
         rt2,   au         r~8      aad O~~~OIIS:V~~                                 he    is     author-
         ued under lav’to oolkot; erd It aball be hlr
         duty to &couut,ior and to m all .uo& mon6y.
         rswivsii              by lalm into tha fund or fund8 areated
         .Adp’ovld.dfor und.rth.provl.lcms 0r tiil.
         Aot;~oWl.dfurths8,th.tth.pr.vi.Zoq~           of
         thb  SSCt~O&B 8h8u IIOtdf6Ct     the Oagarnt of
         mute lu .lVil   .886.  by tb. 8t8t8, but all 8u.h
         cod.  00 psld 8=      be sooountsd  iOr by the of-
         tiWr#    @both      t&O UWI   U                                   t&By      U6         r6QuIF.
         6d under  tha  prov%aions of this                                  Act      to    aocount
         fm f..., O-8SiQIU       ..d Q0.t.                                  aolbotrd              fr.f.
         private p.rti..c*
                   Arttila               3933,. Vernon’.          Annotated               Ci~ll         Statut..,
L’MdS       in    p.Ft         88    iOlh.8:                ~’
                   1)
                     .     . .           Fee 6VSFf   day th.               .&.ra.ff  Qr           hi.
         dsputy          shall           attend  th6  distriot                or aounty             court,
         ha .h.ll reosfv. Pour ml&r.                                    ($4)        o.d.yto   b.
                 d by the eountr                 fw      eaoh day           that       t&e Jurlfi
        ,F’
          y hims6lf                 or    a d6pUty       #ball        attend raid                OOUPL

                   %%I0 fO26gOM                  StStUt6         i.    applicable                vher6           -   COW-
ty oftloialu are ooutpansatsdou a fee basts. Ths said pm-
vi8ion of Artlola 3933 quoted above has no epplloation vhst-
9WV6r         Vh6n       the        oouuty      oiiio~                am    ooapqy.+d                   oZI,.fx snW.1
aslsry        basis.

                   .a     numrous              oocaslons         t&%8       depsrtmwt               kao rewated-
17 ImU. that a Uh6rirf In a fee oountg is entitledto the
$4.00 a day for his attendanceupon the aourt 0nlp men the
court G-3Jn 3esalon and Dot vblle cmrelyC3nUtrUCtlQ6kJ 21
3sr.iwl.
Sxu.w.ble Ii. EL i3e..iey,w            4



               If6quot6 from an 0pUaion of this d6partnwnt vrltten
f$ePteder 28, 1937, by aopOrable James~4. 2Wf, AWatant-At-
 +ornoy Q6wra3, sddrsrssd to Honorable Ben J. &an, District
Attorney, Sreckewfdge. Tessa, as              r0iiov8:

            'In sn opinloa beratofore rendered by tbfs de-
       FtESllt M 06blWWJ 21, 1937, ill VhiOh it VS. Wbd
       th.t th6       Sh6Fiif 0.8 6lLtttlob    t0   $66. mentioned . .   .
        OdJ    Vh6n    the OOUrt VP. .Ot-y          &   468.1O.r The
        opinion oonstmes ths phrase *8atuslly:ln sess2on~
        to Nan t& presence of ths judge, and it also
        pOetit OUt th6 f.Ot that the j&Id.@RUSt SSSUIiW
        tb6 tenah Snd proceed Vlth tbr,bussinoss.Or cho
       court.  Thl8 opini~haa   been$ollaved~thLs                den
       partmcnt.on nuasrouv woaslow.*
               inOp~Mlii0.0-1228thi.bogart~ntbs1bc-
            "You we &ther    rsspeotfully    advised that la
       your countyvhsre  the sharlff   18 oourpenastad0EI
       th6 salary bssfs, the.shsrfff.vould not be en-
       titledto any fees l'romt t&e owxty for hf. serv-
       ice. in vsitlag on ttlsdlstrlot    and oounty aourt.
       4nld6r&tiale 3933, beoaw6 &&ion        1 Of drtlcle
       39l28, Vernon'0 AnnotattedC&v11 Statuteaof T:cxas,
       proUblt. the samott
             Sa vlev at the foregoing you are ree'peothklly8dvlsed
 that it t. ouropiaion that the .herlfS~of Collla County vho l.
 oomp6nsat6d   Q11the salary baa&r is nOt entitlad to any coisps~-
 sritlmiron the co*t;y$022ha servloosin vait*         cx4the die-
 trlot and aountg aourta under Article 3933, becaueeSsatlon    1
 Ot Article 39lE6, v6rnOnfS AnnotatedCivil Statutes,prohibits
 ihe   sRm3.

                                                      Yours vary truly
                                               ATTOSXEYORXERASI
                                                              OF T-is&3